                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                       8:17CR127

       vs.
                                                                        ORDER
CARLOS RAMOS

                      Defendant.


       This matter is before the court on the Defendants’ unopposed Motion for Continuance
[80]. The defendant is currently incapacitated and restricted from traveling until September by
his physician. For good cause shown,

       IT IS ORDERED that the Defendants’ unopposed Motion for Continuance [80] is
granted as follows:

       1. The jury trial now set for April 9, 2019, is continued to September 3, 2019.

         2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendant in a speedy trial. Any additional time arising as a result of the granting of this motion,
that is, the time between today’s date and September 3, 2019, shall be deemed excludable time
in any computation of time under the requirement of the Speedy Trial Act. Failure to grant a
continuance would deny counsel the reasonable time necessary for effective preparation, taking
into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       Dated this 26th day of March 2019.

                                              BY THE COURT:

                                              s/ Michael D. Nelson
                                              United States Magistrate Judge
